*494ORDER
On August 22, 2012, we suspended respondent David Lawrence McCormick from the practice of law for a minimum of 60 days. In re McCormick, 819 N.W.2d 442, 445 (Minn.2012). Our opinion expressly stated that, within one year of the date of the filing of the order, respondent was required to file with the Clerk of Appellate Courts proof of his successful completion of the professional responsibility portion of the state bar examination and that failure to do so would result in automatic re-suspension, pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR). McCormick, 819 N.W.2d at 445.
We reinstated respondent on November 5, 2012. In re McCormick, 822 N.W.2d 646, 646 (Minn.2012) (order). Our order reinstating respondent repeated the requirement that, by August 22, 2013, respondent had to file with the Clerk of Appellate Courts proof of successful completion of the professional responsibility portion of the state bar examination and that failure to do so would result in automatic re-suspension, pending successful completion of the examination, pursuant to Rule 18(e)(3), RLPR. McCormick, 822 N.W.2d at 646.
Rule 18(e)(3), RLPR, provides that, unless waived by this court, a lawyer who has been suspended for 90 days or less “must, within one year from the date of the suspension order, successfully complete such written examination” for the professional responsibility portion of the state bar examination. “Except upon motion and for good cause shown, failure to successfully complete this examination shall result in automatic suspension of the lawyer effective one year after the date of the original suspension order.” Id.
Respondent did not provide this court with proof by August 22, 2013, that he successfully passed the professional responsibility portion of the state bar examination. In response to an order to show cause directing respondent to provide proof of cause why he should not be immediately suspended, respondent stated that he took the August 17, 2013, professional responsibility portion of the state bar examination, that the results of this examination would be available on September 17, 2013, and asked for additional time to file his results from the August 2013 exam with the court.
Respondent, however, did not receive a passing score on the August 2013 professional responsibility portion of the state bar examination. Respondent has filed a second motion asking for additional time in which to file proof of his successful completion of the professional responsibility portion of the state bar examination. Respondent states that he was ill on the day of the August 2013 exam and that he has registered for the November 2013 exam.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the motions of respondent David Lawrence McCormick for additional time in which to provide proof of his successful completion of the professional responsibility portion of the state bar examination are denied. Respondent’s conditional reinstatement is revoked, and he is indefinitely suspended, *495effective 10 days from the date of the filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals). Respondent may apply for reinstatement under Rule 18(f), RLPR, by filing with the Clerk of Appellate Courts and the Director of the Office of Lawyers Professional Responsibility proof that he has successfully completed the professional responsibility portion of the state bar examination.
BY THE COURT:
N_ Alan C. Page Associate Justice